                                          Case 5:17-cv-00551-LHK Document 448 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6
                                                                       UNITED STATES DISTRICT COURT
                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9                                          SAN JOSE DIVISION

                                  10
                                         CHRISTINA GRACE, et al.,                             Case No. 17-CV-00551-LHK
                                  11                    Plaintiffs,                           CASE MANAGEMENT ORDER
                                  12
Northern District of California




                                                   v.                                         Re: Dkt. No. 429, 435
 United States District Court




                                  13
                                         APPLE, INC.,
                                  14                    Defendant.
                                  15

                                  16   Plaintiffs’ Attorneys: Daniel Warshaw; Jill Manning; David Tejtel; Clifford Pearson;
                                       and Austin Curry
                                  17   Class Representative: Ken Potter
                                  18   Defendant’s Attorneys: Joshua Lerner and Eugene Novikov

                                  19          On February 8, 2021, the Court held a hearing on Plaintiffs’ motion for final approval and

                                  20   Plaintiffs’ motion for attorneys’ fees. Plaintiffs’ counsel seek 30% of the gross settlement fund in

                                  21   attorneys’ fees. Accordingly, Plaintiffs’ counsel shall file the following information by February

                                  22   19, 2021:

                                  23      •   Billing records identifying time billed by task for the time entries specifically identified in
                                              Defendant’s opposition to the motion for attorneys’ fees, ECF No. 434 at 12–13.
                                  24
                                          •   Invoices for travel expenses (airfare, meals, lodging, and ground transportation).
                                  25
                                          •   For Defendant’s opposition Appendix, ECF No. 434-6, Plaintiffs’ counsel shall file a chart
                                  26
                                              that includes all entries that bill time solely for travel and provide a lodestar for that billed
                                  27          time. For the entries in which Plaintiffs’ counsel bill for travel and substantive work,

                                  28                                                      1
                                       Case No. 17-CV-00551-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:17-cv-00551-LHK Document 448 Filed 02/09/21 Page 2 of 2




                                              Plaintiffs’ counsel shall file billing records identifying time billed by task. Where
                                   1
                                              Plaintiffs’ counsel claim they worked during travel, Plaintiffs’ counsel must identify hours
                                   2          and amounts billed to work during travel and the nature of that work.

                                   3      •   Billing by task: A summary of billing split by the following categories of tasks: (1) case
                                              development; (2) the motion to dismiss; (3) discovery; (4) certifying the successful
                                   4
                                              California class; (5) seeking an unsuccessful Rule 23(f) appeal of the Court’s class
                                   5          certification decision; (6) all work on litigating the unsuccessful classes (i.e., nationwide
                                              class and injunctive relief class); (7) expert witnesses; (8) summary judgment;
                                   6
                                              (9) mediation and settlement; and (10) trial preparation.
                                   7
                                                  o For each category: (1) each biller’s name; (2) bar admission year; (3) title; (4) total
                                   8                hours billed on that category by year; (5) hourly rate for that year; (6) justification
                                                    for that year’s billable rate; and (7) total lodestar by biller per year.
                                   9
                                                  o The discovery category should, if possible, be split into subcategories for (1)
                                  10
                                                    document review; (2) written discovery; (3) depositions; and (4) discovery motions.
                                  11
                                       Defendant may file a response to Plaintiffs’ counsel’s additional information by February 26,
                                  12
Northern District of California




                                       2021. Plaintiffs may file a reply by March 5, 2021.
 United States District Court




                                  13
                                              Moreover, to the extent Plaintiffs’ counsel has included in the lodestar time spent on the
                                  14
                                       motion for attorneys’ fees, Plaintiffs’ counsel shall exclude that time from the lodestar. “Fees are
                                  15
                                       not awarded for fee litigation in common fund cases because, rather than creating or preserving the
                                  16
                                       common fund, the fee litigation actually depletes it.” Kinney v. Int'l Bhd. of Elec. Workers, 939
                                  17
                                       F.2d 690, 694 n.5 (9th Cir. 1991); accord 5 Newberg on Class Actions § 15:93 (5th ed. Dec. 2020
                                  18
                                       update) (collecting cases).
                                  19
                                       IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: February 9, 2021
                                  22
                                                                                        ______________________________________
                                  23                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                     2
                                       Case No. 17-CV-00551-LHK
                                       CASE MANAGEMENT ORDER
